 

--------------------------------------------------------------------------------

 
Exhibit 10.2



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD
OR OTHERWISE PLEDGED OR TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, IS IN EFFECT WITH RESPECT TO THE TRANSFER OF
SUCH NOTE OR THE COMPANY HAS RECEIVED AN OPINION IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY PROVIDING THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, IS AVAILABLE.
 


Secured Promissory Note


Amount
$150,000                                                                                                        Issue
Date: March 5, 2010




1.           Promise to Pay.  Smoky Market Foods, Inc., a Nevada corporation
(“Maker”) located at 804 Estates Dr., Suite 100, Aptos, CA 95003, for value
received, hereby promises to pay to 70 Limited LLC (“Noteholder”) on the
Maturity Date (as defined below), at 3554 Wild Cherry Court, Las Vegas, NV, the
sum of One Hundred and Fifty Thousand Dollars ($150,000), plus unpaid interest
that has accrued on the unpaid principal as set forth in this Secured Promissory
Note (this “Note”).


2.           Accrual and Payment of Interest.  Interest shall accrue on the
outstanding principal balance of the Note at the rate of 10% per annum (based
upon a 365 day calendar year), compounded monthly.


3.           Maturity Date; Term.  Payment in full of the principal and interest
accrued on this Note shall be due on the Maturity Date.  The Maturity Date shall
be the one-year anniversary of the Issue Date.


4.           Prepayment.  Maker may prepay this Note in whole or in part at any
time without penalty.


5.           Default.  If one or more of the following events (each, an “Event
of Default”) shall have occurred and be continuing:


(a) if Maker shall fail to pay any principal on this Note, or interest thereon,
when due; or


 
(b) if any bankruptcy or insolvency proceeding involving Maker is commenced
(whether voluntary or involuntary); provided, however, in the event that this
subsection 5(b) is the only basis for an Event of Default, such Event of Default
shall be deemed to have been cured if such proceeding was not initiated by or on
behalf of the Maker and such proceeding is stayed, dismissed, bonded or vacated
within sixty (60) days of such Maker’s receipt of notice thereof;



then, the Noteholder may at any time (unless all defaults shall theretofore have
been remedied) at its option, declare the entire principal and interest of the
Note then remaining unpaid to be due and payable immediately. Any forbearance,
failure or delay by the Noteholder in exercising any right or remedy under this
Note or otherwise available to the Noteholder shall not be deemed to be a waiver
of such right or remedy, nor shall any single or partial exercise of any right
or remedy preclude the further exercise of such right or remedy.
 
 
1

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.


(a)           ANY PROVISION OF THIS NOTE MAY BE AMENDED, WAIVED, MODIFIED,
DISCHARGED OR TERMINATED SOLELY UPON THE WRITTEN CONSENT OF BOTH MAKER AND THE
NOTEHOLDER.


(b)           This Note inures to the benefit of the Noteholder and binds Maker
and its successors and assigns.  This Note shall not be transferable or
assignable, by operation of law or otherwise, by Maker or the Noteholder without
the express written consent of the other and without compliance with applicable
securities laws.


(c)           Maker hereby waives notice, demand, notice of nonpayment,
presentment, protest and notice of dishonor.


(d)           Except as expressly set forth to the contrary in this Note, all
notices, requests or consents provided for or permitted to be given under this
Note must be in writing and delivered the respective address of Maker and the
Noteholder set forth in the preamble hereof (or such other address as Maker or
the Noteholder may designated by written notice) by hand delivery, mail
(including express mail) or express courier.


(e)           All issues and questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by, and construed
in accordance with, the laws of the State of Nevada without giving effect to any
choice of law or conflict of law rules or provisions. The exclusive jurisdiction
and venue for any dispute regarding this Note shall be state and federal court,
located in the state and federal courts located in the State of Nevada, and all
parties to this Note hereby submit to such jurisdiction and venue.


IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date first
above written.




Smoky Market Foods, Inc.




By:  /s/  Edward C. Feintech         
               Edward C. Feintech, Chief Executive Officer
 
 
 
 
2

--------------------------------------------------------------------------------

 